DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 3/4/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 3/4/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: functional unit, manager, and output part in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WILBERDING (US 2018/0040324 A1), and further in view of NADKAR (US 2018/0204569 A1).

REGARDING CLAIM 1, WILBERDING discloses an agent device comprising: 
a plurality of agent functional units (WILBERDING Par 18 – “As such, a NMD as described herein may act as an interface with multiple voice services, perhaps alleviating a need to have a NMD from each of the voice services to interact with the respective voice services. Yet further, the NMD may operate in concert with service-specific NMDs present in a household to process a given voice command.”), each of the agent functional units being configured to provide a service including causing an output part to output a voice response (WILBERDING Par 85 – “The user interface 610 may further include one or more of lights and the speaker(s) 614 to provide visual and/or audio feedback to a user. In one example, the network microphone device 600 may further be configured to playback audio content via the speaker(s) 614.”; Par 123 – “After causing the identified voice service to process the voice input, the NMD may receive results of the processing. For instance, if the voice input represented a search query, the NMD may receive search results. As another example, if the voice input represented a command to a device (e.g., a media playback command to a playback device), the NMD may receive the command and perhaps additional data associated with the command output these results as appropriate to the type of command and the received results.”) in accordance with speech of [an occupant of a vehicle] a user (WILBERDING Par 23 – “As noted above, example techniques relate to voice services. An example implementation may include a NMD receiving, via a microphone, voice data indicating a voice input. The NMD may identify, from among multiple voice services registered to a media playback system, a voice service to process the voice input and cause the identified voice service to process the voice input.”; Par 109 – “To illustrate, referring to FIG. 1, playback devices 122 and/or 124 may operate as NMDs of the Master Bedroom zone. A voice input detected by and/or directed to this zone (e.g., “Hey, Master Bedroom, what's the weather today?”) may be processed by the default voice service for the Master Bedroom zone.”); and 
a manager (WILBERDING Fig. 6) configured to activate one agent functional unit corresponding to a first activation phrase (WILBERDING Pars 103-105 – “particular wake-word”) that has been spoken among the plurality of agent functional units when the [occupant of the vehicle] user has spoken the first activation phrase individually set for each of the plurality of agent functional units (WILBERDING Par 103 – “Identification of a particular voice service to process the voice input may be based on a wake-word or phrase in the voice input. For instance, after receiving voice data indicating a voice input, the NMD may determine that a portion of the voice data represents a particular wake-word. Further, the NMD may determine that the particular wake-word corresponds to a specific voice service. In other words, the NMD may determine that the particular wake-word or phrase is used to invoke a specific voice service. For instance, the particular wake-word may be “Hey, Siri” to invoke APPLE®'s voice service, “Ok, Google” to invoke GOOGLE®'s voice service, “Alexa” to invoke AMAZON®'s voice service, or “Hey, Cortana” to invoke Microsoft's voice service. Alternatively, a custom wake-word (e.g., user-defined) may be defined to invoke a particular voice service. Where the NMD determines that particular wake-word in the received voice data corresponds to  and to activate two or more agent functional units corresponding to a second activation phrase (WILBERDING Fig. 8 – “Determining that received voice data includes portion representing generic wake-word 804”; Pars 106, 128, and 133 – “generic wake-word”) that has been spoken when the [occupant of the vehicle] user has spoken the second activation phrase commonly set for the two or more agent functional units among the plurality of agent functional units (WILBERDING Fig. 8; Par 128 – “At block 804, implementation 800 involves determining that the received voice data includes a portion representing a generic wake-word. A generic wake word might not correspond to a specific voice service. Instead, a generic wake-word may correspond to a NMD or media playback system generally (e.g., “Hey, Sonos” for a SONOS® media playback system or “Hey, Kitchen” for the Kitchen zone of a media playback system). Being generic, the generic wake word may be assumed not to invoke a particular voice service. Rather, if multiple voice services are registered, then the generic wake-word may be assumed to invoke all of the voice services to obtain the best results. Alternatively, if a single voice service is registered, then the generic wake-word may be assumed to invoke that voice service.”; Par 131 – “After causing the voice service(s) to process the voice input, the NMD may receive results of the processing. For instance, if the voice input represented a search query or a media playback command, the NMD may receive search results or a command, respectively. The NMD may receive results from each voice service or a subset of the voice services. Some voice services might not return results for every possible input.”).
WILBERDING does not explicitly teach the [square-bracketed] limitation and teaches the underlined feature instead.  In other words, WILBERDING teaches interacting with a user, but does not explicitly teach the user is a vehicle occupant. 

NADKAR explicitly teaches a method/system for voice interaction with a vehicle occupant (NADRA Par 10 – “The voice assistant services may include applications or services, such as voice interaction in an in-vehicle infotainment system, or voice assistant services available on other devices, operating systems, or apps (such as Siri®, Alexa®, or other voice interaction systems). Systems, methods, and devices, may allow a user to control systems or devices in a vehicle using an infotainment system's default voice control app, or any other voice assistant by establishing a voice link with an application when a user summons them using a respective wake-word. For example, any available voice assistant may be activated using a simple wake-word trigger without requiring interactions with a default voice assist system.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of WILBERDING to include interacting with a vehicle occupant, as taught by NADKAR.
One of ordinary skill would have been motivated to include interacting with a vehicle occupant, in order to allow for hands-free control of or hands-free information about the various systems of the vehicle while driving (NADKAR Par 27)


REGARDING CLAIM 2, WILBERDING in view of NADKAR discloses the agent device according to claim 1.
WILBERDING further discloses wherein the manager activates the plurality of agent functional units when the occupant of the vehicle (Note NADKAR already teaches the occupant of the vehicle is the user, as explained in the rejection of Claim 1.) has spoken the second activation phrase (WILBERDING Fig. 8; Par 128 – “At block 804, implementation 800 involves determining that the received voice data includes a portion representing a generic wake-word. A generic wake word might not correspond to a specific voice service. Instead, a generic wake-word may correspond to a NMD or media playback system generally (e.g., “Hey, Sonos” for a SONOS® media playback system or “Hey, Kitchen” for the Kitchen zone of a not to invoke a particular voice service. Rather, if multiple voice services are registered, then the generic wake-word may be assumed to invoke all of the voice services to obtain the best results. Alternatively, if a single voice service is registered, then the generic wake-word may be assumed to invoke that voice service.”) and selects one or more agent functional units whose activation states are continued on the basis of responses from the plurality of agent functional units that have been activated (WILBERDING Par 132 – “At block 806, implementation 800 involves outputting results from a particular voice service of the voice service(s). If only results from one voice services are received, the NMD may output those results. However, if results from multiple voice services are received, the NMD may select particular results from among the respective results from the multiple voice services and output those results.”; Par 135 – “In another example, the voice services included in the processing might be specific to a particular type of command. For instance, a streaming media service (e.g., SPOTIFY®) might have a voice service component for audio playback related commands. In an example, a NMD may receive a voice input of “what's the weather?.” For this input, the voice service of a streaming media service might not return useful results (e.g., a null or error results). The NMD might select results from another voice service.”).


REGARDING CLAIM 3, WILBERDING in view of NADKAR discloses the agent device according to claim 1, wherein the manager refers to a group list (WILBERDING Par 139 –In one example, the NMD may compare a list or database of installed applications with a list of supported voice services to determine which supported voice services are installed on the NMD.”) in which the two or more agent functional units corresponding to the second activation phrase that has been spoken are registered (WILBERDING Par 100 – “Registration of a voice service with a media playback system may occur within a set-up procedure. Example set-up procedures include procedures to set-up a playback device (or multiple playback devices) and/or a controller device into a new media playback system. Other example set-up procedures include procedures to modify the media playback system (e.g., to add or remove a device from the system, or to configure a voice service with the system).”; Par 128 – “Rather, if multiple voice services are registered, then the generic wake-word may be assumed to invoke all of the voice services to obtain the best results. Alternatively, if a single voice service is registered, then the generic wake-word may be assumed to invoke that voice service”; Par 130 – “In some cases, multiple voice services are available to the NMD. For instance, multiple voice services are registered with a media playback system that is associated with the NMD. In such examples, the NMD may cause each of the available voice services to process the voice input. For instance, the NMD may transmit, via a network interface to respective servers of the multiple voice service(s), data representing the voice input and a command or query to process the data presenting the voice input.”) and activates two or more agent functional units selected from among the agent functional units included in the group list that has been referred to (WILBERDING Par 128 – “Rather, if multiple voice services are registered, then the generic wake-word may be assumed to invoke all of the voice services to obtain the best results. Alternatively, if a single voice service is registered, then the generic wake-word may be assumed to invoke that voice service”).


REGARDING CLAIM 4, WILBERDING in view of NADKAR discloses the agent device according to claim 3, wherein the manager causes a storage to store reference histories of the agent functional units included in the group list and narrows down the number of agent functional units that are activation targets on the basis of the reference histories stored in the storage when two or more agent functional units are activation targets (WILBERDING Par 114 – “Within examples, the NMD may identify the particular voice service based on a previous input. A user might expect that if a first voice input was processing by a given voice service, then a second subsequent voice input will also be processed by that voice service if the second voice input is directed to the same device, of the same type, or provided shortly after the first command, among other possible contextual factors. For instance, the NMD may determine that a previous voice input was processed by a given voice service and that the present voice input is directed to the same type of operation as the previous voice input (e.g., both are media playback commands). In such a situation, the NMD may identify that voice service to process the present voice input.”; Par 115 – “To illustrate, playback device 114 may receive a first voice input (“Hey Kitchen, play Janis Joplin”) and identify a voice service to process that first voice input, which my result in playback device 114 playing an audio track by Janis Joplin. Later, playback device 114 may receive a second subsequent voice input (“Turn it up”) and identify a voice service to process that second voice input. Given the similarity between the type of commands as media playback commands and/or the duration between the two voice inputs, playback device 114 may identify the same voice service to process the second voice input as identified to process the first voice input.”).


REGARDING CLAIM 5, WILBERDING in view of NADKAR discloses the agent device according to claim 3, wherein the group list is obtained by classifying the two or more agent functional units in accordance with functions of the agent functional units (WILBERDING Par 112 – “Alternatively, the NMD may identify a particular voice service to process the voice input based on context. For instance, the NMD may identify a particular voice service based on the type of command. An NMD (e.g., a NMD that is associated with a media playback system) may recognize certain commands (e.g., play, pause, skip forward, etc.) as being a particular type of command (e.g., media playback commands). In such cases, when the NMD determines that the voice input includes a particular type of command (e.g., a media playback command), the NMD may identify, as the voice service to process that voice input, a particular voice service configured to process that type of command. To further illustrate, search queries may be another example type of command (e.g., “what's the weather today?” or “where was David Bowie born?”). When the NMD determines that a voice input includes a search query, the NMD may identify a particular voice service (e.g., “GOOGLE”) to process that voice inputs that includes the search.”).


REGARDING CLAIM 6, WILBERDING in view of NADKAR discloses the agent device according to claim 3, wherein the group list is obtained by classifying the two or more agent functional units in accordance with account information of the occupant of the vehicle (WILBERDING Par 98 – “Available voice services may include voice services registered with the NMD. Registration of a given voice service with the NMD may involve providing user credentials (e.g., user name and password) of the voice service to the NMD and/or providing an identifier of the NMD to the voice service. Such registration may configure the NMD to receive voice inputs on behalf of the voice service and perhaps configure the voice service to accept voice inputs from the NMD for processing. Registration may occur within a set-up procedure.”; Par 117 – “In such cases, the NMD may identify a second, alternative voice service to process the voice input. The alternate might be a default voice service. Alternatively, multiple voice services registered to a system may be ranked by priority, and the alternative voice service may be the voice service having the next highest priority. Other examples are possible as well.”; Par 128 – “Being generic, the generic wake word may be assumed not to invoke a particular voice service. Rather, if multiple voice services are registered, then the generic wake-word may be assumed to invoke all of the voice services to obtain the best results. Alternatively, if a single voice service is registered, then the generic wake-word may be assumed to invoke that voice service.”; Fig. 1; Par 133 – “To illustrate, in one example, a NMD may receive a voice input of (“Hey, Kitchen”) is generic in that it does not indicate a particular voice service. Given this type of wake-word, the NMD may cause multiple voice services to process the voice input.”).

REGARDING CLAIM 8, WILBERDING discloses a method of controlling an agent device, the method comprising: 
causing, by a computer (WILBERDING Fig. 6), one of a plurality of agent functional units to be activated (WILBERDING Fig. 8 – “Determining that received voice data includes portion representing generic wake-word 804”; Pars 106, 128, and 133 – “generic wake-word”; Par 128 – “Being generic, the generic wake word may be assumed not to invoke a particular voice service. Rather, if multiple voice services are registered, then the generic wake-word may be assumed to invoke all of the voice services to obtain the best results.”); 
providing, by the computer, a service including causing an output part to output a voice response (WILBERDING Par 85 – “The user interface 610 may further include one or more of lights and the speaker(s) 614 to provide visual and/or audio feedback to a user. In one example, the network microphone device 600 may further be configured to playback audio content via the speaker(s) 614.”; Par 123 – “After causing the identified voice service to process the voice input, the NMD may receive results of the processing. For instance, if the voice input represented a search query, the NMD may receive search results. As another example, if the voice input represented a command to a device (e.g., a media playback command to a playback device), the NMD may receive the command and perhaps additional data associated with the command (e.g., a source of media associated with the command). The NMD may output these results as appropriate to the type of command and the received results.”) in accordance with speech of [an occupant of a vehicle] a user as a function of the agent functional unit that has been activated (WILBERDING Par 23 – “As noted above, example techniques relate to receiving, via a microphone, voice data indicating a voice input. The NMD may identify, from among multiple voice services registered to a media playback system, a voice service to process the voice input and cause the identified voice service to process the voice input.”; Par 109 – “To illustrate, referring to FIG. 1, playback devices 122 and/or 124 may operate as NMDs of the Master Bedroom zone. A voice input detected by and/or directed to this zone (e.g., “Hey, Master Bedroom, what's the weather today?”) may be processed by the default voice service for the Master Bedroom zone.”); 
activating, by the computer, one agent functional unit corresponding to a first activation phrase (WILBERDING Pars 103-105 – “particular wake-word”) that has been spoken among the plurality of agent functional units when [occupant of the vehicle] user has spoken the first activation phrase individually set for each of the plurality of agent functional units (WILBERDING Par 103 – “Identification of a particular voice service to process the voice input may be based on a wake-word or phrase in the voice input. For instance, after receiving voice data indicating a voice input, the NMD may determine that a portion of the voice data represents a particular wake-word. Further, the NMD may determine that the particular wake-word corresponds to a specific voice service. In other words, the NMD may determine that the particular wake-word or phrase is used to invoke a specific voice service. For instance, the particular wake-word may be “Hey, Siri” to invoke APPLE®'s voice service, “Ok, Google” to invoke GOOGLE®'s voice service, “Alexa” to invoke AMAZON®'s voice service, or “Hey, Cortana” to invoke Microsoft's voice service. Alternatively, a custom wake-word (e.g., user-defined) may be defined to invoke a particular voice service. Where the NMD determines that particular wake-word in the received voice data corresponds to a specific voice service, the NMD may identify that specific voice service as the voice service to process the voice input in the voice data.”); and 
activating, by the computer, two or more agent functional units corresponding to a second activation phrase (WILBERDING Fig. 8 – “Determining that received voice data generic wake-word 804”; Pars 106, 128, and 133 – “generic wake-word”; Par 128 – “Being generic, the generic wake word may be assumed not to invoke a particular voice service. Rather, if multiple voice services are registered, then the generic wake-word may be assumed to invoke all of the voice services to obtain the best results.”) that has been spoken when [occupant of the vehicle] user has spoken the second activation phrase commonly set for the two or more agent functional units among the plurality of agent functional units (WILBERDING Fig. 8; Par 128 – “At block 804, implementation 800 involves determining that the received voice data includes a portion representing a generic wake-word. A generic wake word might not correspond to a specific voice service. Instead, a generic wake-word may correspond to a NMD or media playback system generally (e.g., “Hey, Sonos” for a SONOS® media playback system or “Hey, Kitchen” for the Kitchen zone of a media playback system). Being generic, the generic wake word may be assumed not to invoke a particular voice service. Rather, if multiple voice services are registered, then the generic wake-word may be assumed to invoke all of the voice services to obtain the best results. Alternatively, if a single voice service is registered, then the generic wake-word may be assumed to invoke that voice service.”; Par 131 – “After causing the voice service(s) to process the voice input, the NMD may receive results of the processing. For instance, if the voice input represented a search query or a media playback command, the NMD may receive search results or a command, respectively. The NMD may receive results from each voice service or a subset of the voice services. Some voice services might not return results for every possible input.”).
WILBERDING does not explicitly teach the [square-bracketed] limitation and teaches the underlined feature instead.  In other words, WILBERDING teaches interacting with a user, but does not explicitly teach the user is a vehicle occupant. 

NADKAR explicitly teaches a method/system for voice interaction with a vehicle occupant (NADRA Par 10 – “The voice assistant services may include applications or services, such as voice interaction in an in-vehicle infotainment system, or voice assistant services available on other devices, operating systems, or apps (such as Siri®, Alexa®, or other voice interaction systems). Systems, methods, and devices, may allow a user to control systems or devices in a vehicle using an infotainment system's default voice control app, or any other voice assistant by establishing a voice link with an application when a user summons them using a respective wake-word. For example, any available voice assistant may be activated using a simple wake-word trigger without requiring interactions with a default voice assist system.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of WILBERDING to include interacting with a vehicle occupant, as taught by NADKAR.
One of ordinary skill would have been motivated to include interacting with a vehicle occupant, in order to allow for hands-free control of or hands-free information about the various systems of the vehicle while driving (NADKAR Par 27)


REGARDING CLAIM 9, WILBERDING in view of NADKAR discloses a computer-readable non-transitory storage medium storing a program for causing a computer to execute: the steps of Claim 8; thus, it is rejected under the same rationale.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WILBERDING (US 2018/0040324 A1) in view of NADKAR (US 2018/0204569 A1), and further in view of CHOI (US 2018/0293983 A1).


REGARDING CLAIM 7, WILBERDING in view of NADKAR discloses the agent device according to claim 1.
WILBERDING in view of NADKAR does not explicitly teach the displaying images associated with the agents for selection.
CHOI discloses a method/system for voice interaction with multiple agent functional units, wherein the manager causes a display to display images associated with the two or more agent functional units (CHOI Fig. 17 – “Hertz; Avis; and Budget 1722”; Par 253 – “For example, referring to FIG. 17, when the second NLP server 42 is the “Air-bot” server associated with flight services, the electronic device 1701 may receive a fourth response saying that “Oh, the rental car is out of my service. But there are several friends; Hertz; Avis; and Budget.” The electronic device 1701 may display a third indication 1721 indicating the “Air-bot” server and a seventh message 1722 based on the fourth response. As illustrated in the seventh message 1722, since the “Air-bot” server provides the flight reservation service, the “Air-bot” server may recommend another NLP server or CP chatbot operated by car rental companies (e.g., Hertz, Avis, and Budget).”) corresponding to the second activation phrase that has been spoken (CHOI Par 246 – “For example, referring to FIG. 17, if the electronic device 1701 receives a third natural language input saying that “I think we should use a rental car from the airport to the hotel in Seattle,” the electronic device 1701 may display on the touchscreen display 1700 a first indication 1711 indicating a user of the electronic device 1701 and a fifth message 1712 based on the third natural language input.”) and receives selection of an agent functional unit whose activation state is continued among the agent functional units that have been displayed from the occupant of the vehicle (CHOI Par 255 – “For example, referring to FIG. 17, the electronic device 1701 may receive an additional natural language input saying that “I think Budget is cheapest.” A message 1732 based on the natural language input, which refers to a “Budget-bot” server (e.g. the third NLP server 43), may be displayed in the chat room UI together with a first indication 1731 indicating the user.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of WILBERDING in view of NADKAR to include displaying multiple functional units for selection, as taught by CHOI.
One of ordinary skill would have been motivated to include displaying multiple functional units for selection, in order to efficiently provide information to a user according to his/her preference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JONATHAN C KIM/Primary Examiner, Art Unit 2655